Citation Nr: 9928703	
Decision Date: 10/03/99    Archive Date: 10/15/99

DOCKET NO.  97-21 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from August 1968 to February 
1974.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in June 
1996 by the Department of Veterans Affairs (VA) regional 
office (RO) in St. Petersburg, Florida denying the veteran's 
claim for service connection for PTSD.

The veteran testified at a hearing at the RO in May 1997.  A 
transcript of that hearing is in the claims folder.

The case was remanded by the Board in January 1999 to 
schedule the veteran for a videoconference hearing before a 
Member of the Board at the RO.  The hearing was scheduled for 
April 27, 1999.  The veteran appeared for the hearing and 
then canceled the hearing according to the RO.


FINDINGS OF FACT

1. The veteran is not a veteran of combat.

2.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors.

3.  The veteran did not develop PTSD as a result of service.


CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim for 
service connection PTSD, and VA has satisfied its statutory 
duty to assist him in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103 
and 3.326(a) (1998).

2.  The veteran did not incur PTSD in service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, and 5107(a) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, and 3.304(d) and (f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The veteran's personnel records disclose that the veteran 
served in Vietnam from April 9, 1969, to March 30, 1970, as a 
light truck driver with the 151st Transportation Company and 
a heavy truck driver with the 572nd Transportation Company 
and the 321st Transportation Company.  He did not receive the 
Combat Infantry Badge or a similar citation and he was not 
awarded the Purple Heart.  He was awarded the National 
Service Defense Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal with 60 Device, and two overseas bars.  His 
campaigns included the TET Counteroffensive, Vietnam Summer 
Fall Offensive 1969, and Vietnam Winter-Spring 1970.  

The service medical records disclose that beginning in 
October 1973, the veteran was seen at a Community Drug and 
Alcohol Assistance Center (CDAAC) concerning substance abuse.  
He was hospitalized in February 1974 for detoxification prior 
to being medically evacuated to a VA facility for completion 
of his drug discharge.  He had been using "speed" on a 
weekly basis for a period of 8 months.  He also admitted to 
the use of heroin four times in October 1973.  The discharge 
diagnoses were drug abuse, opiates, and drug abuse, 
amphetamines.  On the report of medical history on a Chapter 
13 examination in November 1973, he claimed frequent trouble 
sleeping, depression or excessive worry, and nervous trouble.  
A psychiatric disorder was not noted on this examination.  It 
was noted that he was drug dependent and an opiate abuser and 
that he was to be medically evacuated to the United States 
for a drug discharge.

The initial postservice clinical evidence of a psychiatric 
disorder was not until 1995.  The veteran had a period of VA 
hospitalization from October 1995 to August 1996.  He was 
admitted due to complaints of problems with alcohol and 
drugs.  At the time of admission, he was using crack and 
alcohol.  He stated that he was using about 12 cans of beer a 
day and two cases on the weekends.  He admitted to smoking 
crack cocaine, about 10 grams a week, and cannabis about four 
joints a week.  He reported a long history of PTSD which he 
usually dealt with by "self medication".  He claimed 
problems sleeping and infrequent combat related nightmares.  
He reported daytime intrusive thoughts and increased startle 
response to noise.  He was uncomfortable in crowds and very 
hypervigilant.  He reported trouble with concentration and 
problems holding a job and with relationships.  He reported a 
long history of drug abuse, beginning with intervenous drug 
abuse in Vietnam.  His longest period of sobriety was for 
nine months in 1976 while in prison for breaking and 
entering.  He was transferred to another VA hospital in March 
1996 with the Axis I diagnosis of PTSD and polysubstance 
abuse and dependence in early remission.  In August 1996, the 
final discharge diagnosis was PTSD.

Following the veteran's application for service connection 
for PTSD, the RO sent him a letter in March 1996.  The letter 
requested the name of the unit he was assigned to at the time 
of the stressful events, his special duty assignments, a 
description of the stressful events to include names of other 
individuals involved, any medals and decorations he received.  
The letter stressed that when providing names, dates, and 
units of assignment, he had to be specific and without 
specific details the RO would not be able to verify the 
stressful incidents through his service department.

In a statement dated in June 1996, the veteran reported the 
name of his unit and stated that he was a convoy driver 
hauling ammunition.  He stated he was trained in the use of 
the M16, the M79, and the M60, and actually fired these 
weapons in encounters with the enemy.  He claimed that around 
Mother's day in May 1969, his convoy was on the move and 
rockets blew up four trucks, killing four drivers.  He stated 
that he could smell their flesh burning.  Two people, Slim 
and Tree were close friends.  He claimed continuous mortar 
and rocket attacks in which two more friends were killed in 
"Tanen" and Quon Loi in 1969.  There were times that he saw 
wounded and dead and actually had to carry them after 
attacks.  Since Vietnam, he had experienced severe mood 
swings as well as severe flashbacks, insomnia, and 
nightmares, and unwanted thoughts about Vietnam.  He had been 
treated for PTSD by the VA.    

In June 1996, a VA psychologist reported that the veteran had 
been treated for PTSD related to his combat exposure in 
Vietnam.  He stated that it was the opinion of the substance 
abuse PTSD program that the veteran's PTSD problems were 
directly related to military experiences in Vietnam.  

In June 1996, a VA physician reported that the veteran had 
been enrolled in a substance abuse PTSD program in March 
1996.  He stated that the veteran's diagnosis of PTSD had 
been confirmed as a result of a war stress interview, which 
was a research diagnostic instrument used to evaluate the 
presence of PTSD. 

There are subsequent reports of VA hospitalization with a 
discharge diagnosis of PTSD.

The veteran testified at a hearing at the RO in May 1997.  He 
stated that in Vietnam he transported ammunition and 
supplies.  He claimed that he was in combat driving in 
convoys.  He reported that his truck was never hit but he 
carried an M16 and M79 and at times rode shotgun.  He stated 
that four drivers were killed including two from his unit.  
The drivers in his unit killed were nicknamed Slim and Tree.  
He stated that he became an alcoholic in Vietnam and that he 
tried heroin in Vietnam.  In addition, he testified that he 
ran over several civilians while driving fast on a dark road.  
He explained the situation to the motor pool sergeant who 
said he would fix the record.         

II.  Legal Analysis.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service. 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303 and 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

The United States Court of Appeals for Veterans Claims in 
Cohen v. Brown, 10 Vet. App. 128, stated that Section 5107(a) 
of title 38, U.S. Code, provides in pertinent part: "[A] 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
The Court has defined a well-grounded claim as follows: "[A] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[section 5107(a)]." Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded service-connection claim generally 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of nexus between an in-service injury or disease and 
a current disability. See Caluza v. Brown, 7 Vet.  App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  For purposes of determining whether a claim is well 
grounded, the evidence is generally presumed to be credible.  
See Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995) (citing 
King v. Brown, 5 Vet.App. 19, 21 (1993)).

In order for a claim for service connection for PTSD to be 
successful, there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998) (as 
amended, 64 Fed. Reg. 32807-32808 (June 18, 1999), effective 
March 7, 1997); see also Cohen v. Brown, 10 Vet. App 128 
(1997).

In Cohen at 147, the Court found that the veteran had 
submitted a well-grounded claim because the record contained 
several current diagnoses of PTSD, the record contained the 
veteran's statement and testimony that he performed convoy 
and guard duty, and was subjected to frequent rocket and 
mortar attacks, and an opinion of a psychiatrist that the 
veteran's PTSD symptoms were directly related to his 
experiences in the war.

In this case, the record contains several current diagnoses 
of PTSD, the veteran's statement and testimony that he 
performed convoy duty under attack by the enemy and constant 
rocket and mortar attack, and an opinion of a VA psychiatrist 
and psychologist that the veteran's PTSD symptoms were 
attributable to his combat experiences in Vietnam.  
Therefore, as in Cohen, this claim is also well grounded.

Having determined that the veteran's claim is at least 
plausible and that the duty to assist has been fulfilled, the 
Board must assess the credibility and weight of the evidence.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  "Just because 
a physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from post traumatic stress 
disorder does not mean the [Board is] required to grant 
service connection for post traumatic stress disorder."  Id. 
at 618.  The evidence is no longer presumed to be credible 
once an analysis of the claim on the merits is undertaken. 

A determination as to whether the veteran is a veteran of 
combat is particularly significant in a PTSD claim because a 
combat veteran is entitled to have his lay statements as to 
his alleged stressors accepted, without corroboration.  See 
Gaines v. West, No. 97-39 (U.S. Vet. App. August 6, 1998).  
The Court has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1998).  Before this provision applies, the Board must make a 
specific finding as to whether the veteran was engaged in 
combat with the enemy. 

In other words, the claimant's assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  In determining whether or not the 
veteran was engaged in combat with the enemy, the Board notes 
that the provisions of 38 C.F.R. § 3.304(f) have recently 
been changed as a result of the Cohen decision.  Formerly, it 
provided that if the claimed stressor was related to combat, 
service deportment evidence that the veteran engaged in 
combat or was awarded the Purple Heart, Combat Infantry 
Badge, or similar citation would be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  In Cohen, the Court noted that 
the corroborating evidence no longer was restricted to 
service department records.  However, there is no restriction 
precluding the board from using the absence of service 
department records as a factor for determination.  Cohen, 10 
Vet. App. at 142-143.

The veteran's military personnel records reflect that he was 
in Vietnam and was awarded a National Defense Service Medal, 
a Vietnam Campaign Medal, and a Vietnam Service Medal.  A 
National Defense Service Medal was awarded if a veteran 
served honorably between January 1, 1961, and August 14, 
1974.  United States of America Department of Defense Manual 
of Military Decorations and Awards, Appendix D at D-17, July 
1990.  A Vietnam Service Medal was awarded if a veteran 
served between July 4, 1965, and March 28, 1973, in Vietnam 
or in Thailand, Laos, or Cambodia in direct support of the 
operations in Vietnam.  Id. at D-20; United States of America 
Department of Defense Manual of Military Decorations and 
Awards, at 6-10, September 1996.  A Vietnam Campaign Medal 
was awarded to all service personnel within the cited 
theater, and it does not rule in, or rule out, combat.  Id. 
at 7-7.  

In this case, for the following reasons, the Board finds that 
the veteran did not engage in combat with the enemy.  First, 
the evidence establishes that the veteran has been a drug 
user since Vietnam.  He has admitted he started taking 
intervenous drugs, particularly heroin, in Vietnam and that 
he had only one brief period of sobriety when he was in jail 
in 1976.  Second, the veteran's military occupational 
specialty of truck driver while in Vietnam did not indicate 
combat service.  Although it is possible that he engaged in 
combat with the enemy in Vietnam, his military occupational 
specialty during that time period does not indicate that this 
was likely. Third, none of the veteran's awarded medals or 
decorations show combat service.  Some of the veteran's 
awards do not specifically rule in, or, for that matter, rule 
out, participation in combat with the enemy.  However, in 
conjunction with his military occupational specialty during 
the relevant time periods, the likelihood that one of these 
awards signifying potential combat was actually awarded for 
combat, considering the nature of his service, is slight.  

Fourth, he has provided no detailed information regarding his 
claimed stressors.  For example, he can only remember the 
nick names of the men killed, namely Slim And Tree.  
Accordingly, the preponderance of the evidence of record is 
clearly against a finding that the veteran engaged in combat 
with the enemy, and there is no reasonable doubt on this 
issue that could be resolved in his favor.  Therefore, 
although the evidence shows that the veteran served in 
Vietnam, the Board finds that the evidence does not support 
the conclusion that he engaged in combat with the enemy, and 
the provisions of 38 U.S.C.A. § 1154(b) (West 1991) do not 
apply.

Since the veteran did not engage in combat with the enemy, 
there must be credible supporting evidence of record that the 
alleged stressors actually occurred in order to warrant 
service connection.  His lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen, 10 
Vet. App. at 147 (citing Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  

With regard to the contention advanced concerning the 
subjectivity of a stressor, in Cohen, the Court noted that 
the DSM-IV shifts the standard in assessing a stressor from 
an objective to a subjective standard.  That change in 
standard is irrelevant in this case.  The veteran has a 
current diagnosis of PTSD.  Sufficiency of the claimed 
stressors to cause PTSD is not, at this point, in issue.  
Confirmation that the claimed stressors occurred is in issue.

The veteran has not been able to submit any evidence to 
confirm that the stressors he reported actually occurred.  He 
is not a veteran of combat, so his report of stressors cannot 
be accepted without supporting, credible evidence that they 
actually occurred.  Cf. 38 U.S.C.A. § 1154(b) (West 1991).  
There is no such evidence of record.

In the veteran's case, no attempt has been made to verify the 
alleged stressors with the United States Armed Services 
Center for Research of Unit Records (USASCRUR).  The Board 
notes the contention to the effect that the case should be 
remanded for development of other evidence including after 
action reviews, lesson learned papers, unit histories, and 
the veteran's companies casualties and killed in action 
reports.  However, the veteran has not submitted any buddy 
statements or other evidence corroborating the alleged 
stressors.  Therefore, there is no credible supporting 
evidence that these claimed stressors actually occurred.  In 
addition, and perhaps most importantly, the veteran's alleged 
stressors could not be verified, even if VA were to attempt 
to do so.  For example, he indicated at the hearing that 
there was no record of the alleged incident when he ran over 
civilians with his truck.  The Board has conducted a thorough 
review of the evidence in the claims files in order to 
ascertain whether, regardless of the veteran's failure to 
provide stressor statements to the RO, he has ever provided 
any specific details as to the alleged stressors.  However, 
the veteran has not, at any time, provided the last names of 
people he saw killed, or any details about any specific 
stressful incident.

In the particular circumstances of this case, it would be 
pointless to remand the veteran's claim in order to request 
that the RO attempt to verify his stressors with USASCRUR.  
It is reasonable to assume that any attempt to verify his 
stressors would fail in light of his inability to provide 
meaningful details regarding these incidents.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

As it is manifest that the anecdotes he has described are not 
verifiable without more specific information and as his 
accounts are found to be incredible when compared with the 
record of his service that exists, the claimant is lacking 
the second element (credible supporting evidence of the 
claimed stressors) required to establish entitlement to 
service connection for PTSD.  See 38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

